Citation Nr: 0006431	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic left 
Achilles tendinitis.

2.  Entitlement to an increased rating for chronic right 
Achilles tendinitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from March 7, 1989, to June 
20, 1989.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of October 1997 by the 
Montgomery, Alabama, Regional Office (RO) of 

the Department of Veterans Affairs (VA), wherein a 
noncompensable rating for bilateral chronic Achilles 
tendinitis was confirmed and continued; and from a rating 
decision of March 1998, wherein a 10 percent rating for this 
disability was awarded, effective as of July 14, 1997, the 
date of receipt by VA of the veteran's claim for increased 
compensation.  In August 1998, this claim was remanded by the 
Board for additional development of the evidence.  The 
requested actions have been completed, and the case is again 
before the Board for appellate review.

The Board notes that Achilles tendinitis is not a bilateral 
disorder, in the sense that Achilles tendinitis of each foot 
would be evaluated as one combined disability; rather, 
Achilles tendinitis of each foot is evaluated as a separate 
and distinct disorder.  The current 10 percent rating has 
been assigned for a "bilateral" disorder; for that reason, 
and in view of the fact that the Board, in the instant 
decision, is assigning compensable ratings for each foot, the 
Board has not identified which foot of the "bilateral" 
disability is actually assigned the 10 percent rating now in 
effect.

The Board also notes that the veteran, in the course of this 
appeal, has raised the issue of entitlement to service 
connection for chronic depression secondary to his service-
connected Achilles tendinitis of each foot.  This issue has 
not been addressed by the RO, and is referred to the RO for 
action as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Chronic left Achilles tendinitis is manifested primarily 
by marked limitation of motion; left ankle ankylosis is not 
shown.

3.  Chronic right Achilles tendinitis is manifested primarily 
by marked limitation of motion; right ankle ankylosis is not 
shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no greater 
than 20 percent, for chronic left Achilles tendinitis are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.71a, Diagnostic Codes 5024, 5270, 5271 (1999).

2.  The criteria for a rating of 20 percent, but no greater 
than 20 percent, for chronic right Achilles tendinitis are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.71a, Diagnostic Codes 5024, 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (application of the well-grounded standard for claims 
for increased compensation.)  He has not alleged the 
existence of any records of probative value that may be 
obtained and which are not already associated with his claims 
folder.  The Board accordingly finds that the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.  

Service connection for a disability characterized as chronic 
Achilles tendinitis, bilateral, was granted by the RO in 
October 1989 following review of evidence that included the 
veteran's service medical records and the report of an August 
1989 VA examination.  The RO assigned a noncompensable 
evaluation for this disorder; in the course of the current 
appeal, the RO, in March 1998, increased this rating to 10 
percent, effective as of July 14, 1997, the date of receipt 
by VA of the veteran's 

claim for a compensable evaluation.  The veteran has 
continued his appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  As indicated above, the Board has determined that 
each foot is to be evaluated separately.

The severity of a service-connected disability, such as 
chronic Achilles tendinitis, is ascertained by the 
application of criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  Pursuant 
to Diagnostic Code 5024 of the Schedule, tenosynovitis is 
rated on the limitation of motion of the affected parts, as 
analogous to arthritis.  Under Diagnostic Code 5271, moderate 
limitation of ankle motion is considered to be 10 percent 
disabling, while marked limitation of motion is deemed to be 
20 percent disabling.  Under Diagnostic Code 5270, ratings 
greater than 20 percent can be assigned for certain degrees 
of ankylosis of the ankle.

The report of the most recent clinical evaluation of the 
veteran's Achilles tendinitis, which was conducted by VA in 
December 1999, shows that he complained of persistent and 
severe ankle pain of such a nature that "[e]ven walking half 
a block or quarter of a block is more or less impossible.  
The pain is so severe it makes it so stiff that it is 
unbearable at times.  Any trauma, any touch since it is so 
hypersensitive, or any kind of a movement of the ankle, 
stressing the tendon Achilles precipitates all these pains."  
It was noted that he wore an ankle/foot arthrosis "all the 
time."  

The report indicates, with regard to the veteran's left 
ankle, that range of motion (apparently plantar flexion) was 
possible from only 10 degrees to 30 degrees, "very gently 
done"; normal or full ankle plantar flexion ranges from 0 
(zero) degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1999).  Tenderness over the tendon Achilles was noted.

With regard to the veteran's right ankle, the report 
indicates that range of motion (apparently plantar flexion) 
was "very much limited," with movement from the 

neutral position of 0 (zero) degrees to 30 degrees, compared 
to full or normal ankle plantar flexion of 0 (zero) to 45 
degrees.  The examiner noted that dorsiflexion of the right 
ankle was "more or less impossible."

The examiner further noted that strength in each ankle was 
3/5, attributable not only to the chronic Achilles 
tendinitis, but also to pain.  The report indicates diagnoses 
to include chronic bilateral Achilles tendinitis, with 
moderately severe to severe functional impairment. 

The Board finds, based on the report of this examination, 
that the veteran's limitation of ankle motion, when 
considered in conjunction with the functional impairment 
demonstrated at that time, must be considered to be marked in 
nature with regard to each ankle.  Diagnostic Code 5271; see 
38 C.F.R. § 4.40 (1999) and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board therefore concludes that a 20 percent 
rating for each ankle is appropriate.

The Board, however, does not find that a rating greater than 
20 percent can be assigned for either ankle, under Diagnostic 
Code 5270.  The December 1999 VA examination report shows 
that movement, albeit limited, of each ankle was possible; 
neither this report, nor any other medical record, 
demonstrates that either ankle is ankylosed. 


ORDER

A rating of 20 percent, but no greater than 20 percent, for 
chronic left Achilles tendinitis is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  A rating of 20 percent, but no greater than 20 
percent, for 

chronic right Achilles tendinitis is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

